Exhibit 10.3

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON

ITS EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON

TRANSFER SET FORTH IN SECTION 5 OF THIS

WARRANT AND ARTICLE 6 OF THE PURCHASE AGREEMENT

 

Warrant No.            

Number of Shares:                    

(subject to adjustment)

Original Issue Date: November     , 2012

Common Stock Purchase Warrant

(Void after November 9, 2017)

Idera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that                     , or its registered assigns
(the “Registered Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, at any time or from time to time on
or after the date of issuance and on or before 5:00 p.m. (Boston time) on
November 9, 2017,                      shares of Common Stock, $0.001 par value
per share, of the Company (“Common Stock”), at a purchase price of $         per
share. The shares purchasable upon exercise of this Warrant, and the purchase
price per share, each as adjusted from time to time pursuant to the provisions
of this Warrant, are hereinafter referred to as the “Warrant Shares” and the
“Purchase Price,” respectively.

This Warrant is one in a series of warrants (the “Series Warrant”) issued
pursuant to that certain Convertible Preferred Stock and Warrant Purchase
Agreement, dated November 9, 2012, among the Company, the Registered Holder and
the other parties thereto (the “Purchase Agreement”).

1. Exercise.

(a) Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time,
by surrendering this Warrant, with the purchase form appended hereto as
Exhibit I duly executed by or on behalf of the Registered Holder, at the
principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full, in lawful money of the
United States, of the Purchase Price payable in respect of the number of Warrant
Shares purchased upon such exercise.



--------------------------------------------------------------------------------

(b) Cashless Exercise.

(i) During such periods as there is not an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”),
registering, and no current prospectus available for, the resale by the
Registered Holder of any Warrant Shares (except to the extent due to any actions
or inactions of the Registered Holders under the Registration Rights Agreement
dated as of November 9, 2012 by and among the Company and the Purchasers (as
defined therein)), the Registered Holder may, at its option, elect to exercise
this Warrant, in whole or in part, on a cashless basis, by surrendering this
Warrant, with the purchase form appended hereto as Exhibit I duly executed by or
on behalf of the Registered Holder, at the principal office of the Company, or
at such other office or agency as the Company may designate, by canceling a
portion of this Warrant in payment of the Purchase Price payable in respect of
the number of Warrant Shares purchased upon such exercise. In the event of an
exercise pursuant to this subsection 1(b), the number of Warrant Shares issued
to the Registered Holder shall be determined according to the following formula:

 

X = Y(A-B)         A

 

Where:   X =    the number of Warrant Shares that shall be issued to the
Registered Holder;  

Y =

   the number of Warrant Shares for which this Warrant is being exercised (which
shall include both the number of Warrant Shares issued to the Registered Holder
and the number of Warrant Shares subject to the portion of the Warrant being
cancelled in payment of the Purchase Price);  

A =

   the Fair Market Value (as defined below) of one share of Common Stock; and  

B =

   the Purchase Price then in effect.

(ii) The Fair Market Value per share of Common Stock shall be determined as
follows:

(A) If the Common Stock is listed on a national securities exchange, or another
nationally recognized trading system as of the Exercise Date, the Fair Market
Value per share of Common Stock shall be deemed to be the average of the high
and low reported sale prices per share of Common Stock thereon on the trading
day immediately preceding the Exercise Date (provided that if no such price is
reported on such day, the Fair Market Value per share of Common Stock shall be
determined pursuant to clause (B)).

 

- 2 -



--------------------------------------------------------------------------------

(B) If the Common Stock is not listed on a national securities exchange or
another nationally recognized trading system as of the Exercise Date, the Fair
Market Value per share of Common Stock shall be deemed to be the amount most
recently determined by the Board of Directors of the Company (the “Board”) to
represent the fair market value per share of the Common Stock (including without
limitation a determination for purposes of granting Common Stock options or
issuing Common Stock under any plan, agreement or arrangement with employees of
the Company); and, upon request of the Registered Holder, the Board (or a
representative thereof) shall, as promptly as reasonably practicable but in any
event not later than 10 days after such request, notify the Registered Holder of
the Fair Market Value per share of Common Stock and furnish the Registered
Holder with reasonable documentation of the Board’s determination of such Fair
Market Value. Notwithstanding the foregoing, if the Board has not made such a
determination within the three-month period prior to the Exercise Date, then
(A) the Board shall make, and shall provide or cause to be provided to the
Registered Holder notice of, a determination of the Fair Market Value per share
of the Common Stock within 15 days of a request by the Registered Holder that it
do so, and (B) the exercise of this Warrant pursuant to this subsection 1(b)
shall be delayed until such determination is made and notice thereof is provided
to the Registered Holder.

(c) Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in subsection
1(a) or 1(b) above (the “Exercise Date”). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in subsection 1(d) below shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.

(d) Issuance of Certificates. The Company, at its expense, shall use its best
efforts, as soon as practicable after the exercise of this Warrant in whole or
in part, and in any event within three (3) business days thereafter, to cause to
be issued in the name of, and delivered to, the Registered Holder, or as the
Registered Holder (upon payment by the Registered Holder of any applicable
transfer taxes) may direct:

(i) a certificate or certificates for the number of full Warrant Shares to which
the Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 3 hereof; and

(ii) in case such exercise is in part only, a new Warrant or Warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to subsection 1(b), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).

 

- 3 -



--------------------------------------------------------------------------------

(e) Exercise Limitation. Notwithstanding anything to the contrary contained
herein, the Company shall not effect any exercise of this Warrant and the
Registered Holder shall not be entitled to exercise this Warrant for a number of
Warrant Shares in excess of that number of Warrant Shares which, upon giving
effect to such exercise, would cause (i) the aggregate number of shares of
Common Stock beneficially owned by the Registered Holder and its affiliates and
any other persons whose beneficial ownership of Common Stock would be aggregated
with the Registered Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), to exceed 19.99% of the
total number of issued and outstanding shares of Common Stock of the Company
following such exercise, or (ii) the combined voting power of the securities of
the Company beneficially owned by the Registered Holder and its affiliates and
any other persons whose beneficial ownership of Common Stock would be aggregated
with the holder’s for purposes of Section 13(d) of the Exchange Act to exceed
19.99% of the combined voting power of all of the securities of the Company then
outstanding following such exercise, unless, in either case, the stockholders of
the Company approve the Nasdaq Proposal (as defined by and in accordance with
Section 5.11(B) of the Purchase Agreement), in which case, the 19.99% limitation
under clause (i) and clause (ii) of this Section 1(e) shall be increased, with
respect to the Registered Holder, to 35% for purposes of both clause (i) and
clause (ii) of this Section 1(e). For purposes of this Section 1(e), the
aggregate number of shares of Common Stock or voting securities beneficially
owned by the Registered Holder and its affiliates and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Registered
Holder’s for purposes of Section 13(d) of the Exchange Act shall include the
shares of Common Stock issuable upon the exercise of this Warrant with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (i) exercise of the
remaining unexercised and non-cancelled portion of this Warrant by the
Registered Holder and (ii) exercise or conversion of the unexercised,
non-converted or non-cancelled portion of any other securities of the Company
that do not have voting power (including without limitation any securities of
the Company which would entitle the holder thereof to acquire at any time Common
Stock, including without limitation any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock), subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Registered Holder or any
of its affiliates and other persons whose beneficial ownership of Common Stock
would be aggregated with the Registered Holder’s for purposes of Section 13(d)
of the Exchange Act.

2. Adjustments.

(a) Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Original Issue Date effect a subdivision of
the outstanding Common Stock, the Purchase Price then in effect immediately
before that subdivision shall be proportionately decreased. If the Company shall
at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.

(b) Adjustment for Certain Dividends and Distributions. In the event the Company
at any time, or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event the Purchase Price then in
effect immediately before such event shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Purchase Price then in
effect by a fraction:

 

- 4 -



--------------------------------------------------------------------------------

(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

(B) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution;

provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Purchase Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.

(c) Adjustment in Number of Warrant Shares. When any adjustment is required to
be made in the Purchase Price pursuant to subsections 2(a) or 2(b), the number
of Warrant Shares purchasable upon the exercise of this Warrant shall be changed
to the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

(d) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company (other than shares of Common Stock) or in cash or other property
(other than regular cash dividends paid out of earnings or earned surplus,
determined in accordance with generally accepted accounting principles), then
and in each such event provision shall be made so that the Registered Holder
shall receive upon exercise hereof, in addition to the number of shares of
Common Stock issuable hereunder, the kind and amount of securities of the
Company, cash or other property which the Registered Holder would have been
entitled to receive had this Warrant been exercised on the date of such event
and had the Registered Holder thereafter, during the period from the date of
such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

(e) Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Common Stock is converted into or exchanged for securities,
cash or other property (other than a transaction covered by subsections 2(a),
2(b) or 2(d)) (collectively, a “Reorganization”), then, following such
Reorganization, the Registered Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization. In any
such case, appropriate adjustment (as determined in good faith by the Board)
shall be made in the application of the provisions set forth herein with respect
to the rights and interests thereafter of the Registered Holder, to the end that
the provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.

 

- 5 -



--------------------------------------------------------------------------------

(f) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than ten (10) days thereafter, compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than ten (10) days thereafter), furnish or
cause to be furnished to the Registered Holder a certificate setting forth
(i) the Purchase Price then in effect and (ii) the number of shares of Common
Stock and the amount, if any, of other securities, cash or property which then
would be received upon the exercise of this Warrant.

3. Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Registered Holder in cash on the basis of the Fair Market Value per share of
Common Stock, as determined pursuant to subsection 1(b)(ii) above.

4. Redemption of Warrants.

(a) At any time after November 9, 2014, subject to the terms of this Section 4,
the Company shall have the right to redeem all or a portion of this Warrant for
a redemption price (the “Redemption Price”) equal to the result obtained by
multiplying (i) $0.01 by (ii) the number of Warrant Shares that the Registered
Holder is entitled to purchase upon exercise of all or the portion of this
Warrant that is being redeemed (such Redemption Price being subject to
adjustment for stock splits, stock dividends, combinations, recapitalizations,
reclassifications, and similar transactions affecting the Common Stock).

(b) The Company shall exercise this redemption right by providing at least 30
days’ prior written notice to the Registered Holder of such redemption (the
“Redemption Notice”). Such Redemption Notice shall be provided to the Registered
Holder in accordance with Section 19 of this Warrant. The Redemption Notice
shall specify the time, manner and place of redemption, including without
limitation the date on which this Warrant shall be redeemed (the “Redemption
Date”) and the Redemption Price payable to the Registered Holder (assuming that
this Warrant is not exercised on or prior to the Redemption Date).

(c) Notwithstanding the foregoing, the Company may not redeem this Warrant or
provide the Redemption Notice to the Registered Holder (i) unless the closing
sales price of the Common Stock for twenty (20) or more trading days in a period
of thirty (30) consecutive trading days ending within thirty (30) days prior to
the date the Company provides the Redemption Notice to the Registered Holder is
greater than or equal to $____ (subject to adjustment for stock splits, stock
dividends, combinations, recapitalizations, reclassifications, and similar
transactions affecting the Common Stock) and (ii) with respect to any portion of
this Warrant which may not be exercised by the Registered Holder as of the time
of the Redemption Notice under Section 1(e).

 

- 6 -



--------------------------------------------------------------------------------

(d) This Warrant shall cease to be exercisable and shall be terminated and of no
further force or effect effective at 5:00 p.m. (Boston time) on the Redemption
Date. If the Registered Holder does not exercise this Warrant on or prior to the
Redemption Date, the Registered Holder shall surrender this Warrant to the
Company on the Redemption Date for cancellation. From and after the Redemption
Date, the Registered Holder’s sole right hereunder shall be to receive the
Redemption Price, without interest, upon presentation and surrender of this
Warrant for cancellation.

(e) Notwithstanding anything to the contrary set forth in this Section 4, no
redemptions may be effected by the Company pursuant to this Section 4 unless and
until such redemption has been approved by a majority in number of the directors
of the Company that are not affiliated with any holder of the Series E Preferred
Stock or the Series Warrants and were not elected as a director of the
Corporation as a result of being nominated or submitted for consideration by any
holder of the Series E Preferred Stock or Series Warrants or any affiliate
thereof.

5. Transfers, etc.

(a) This Warrant and the Warrant Shares shall not be sold or transferred unless
either (i) they first shall have been registered under the Securities Act, or
(ii) the Company first shall have been furnished with an opinion of legal
counsel, reasonably satisfactory to the Company, to the effect that such sale or
transfer is exempt from the registration requirements of the Securities Act.
Notwithstanding the foregoing, no registration or opinion of counsel shall be
required for (i) a transfer by a Registered Holder which is an entity to a
wholly owned subsidiary of such entity, a transfer by a Registered Holder which
is a partnership to a partner of such partnership or a retired partner of such
partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member, provided that the transferee in each case agrees
in writing to be subject to the terms of this Section 5, or (ii) a transfer made
in accordance with Rule 144 under the Securities Act.

(b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as (i) a
period of at least one year, as determined in accordance with paragraph (d) of
Rule 144 under the Act, has elapsed since the later of the date the Warrant
Shares were acquired from the Company or an affiliate of the Company, and
(ii) the Warrant Shares become eligible for resale pursuant to Rule 144(b)(1)(i)
under the Securities Act.

 

- 7 -



--------------------------------------------------------------------------------

(c) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.

(d) Subject to the provisions of Section 5 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).

(e) This Warrant and the Warrant Shares shall be subject to the restrictions on
transfer set forth in Article 6 of the Purchase Agreement.

6. Notices of Record Date, etc. In the event:

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

then, and in each such case, the Company will send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least ten (10) days
prior to the record date or effective date for the event specified in such
notice.

7. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

 

- 8 -



--------------------------------------------------------------------------------

8. Exchange or Replacement of Warrants.

(a) Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 5 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company’s expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.

(b) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

9. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, sent by email or confirmed facsimile or sent
via a reputable nationwide overnight courier service guaranteeing next business
day delivery, to the address last furnished to the Company in writing by the
Registered Holder. All notices and other communications from the Registered
Holder to the Company in connection herewith shall be mailed by certified or
registered mail, postage prepaid, sent by email or confirmed facsimile or sent
via a reputable nationwide overnight courier service guaranteeing next business
day delivery, to the Company at its principal office set forth below. If the
Company should at any time change the location of its principal office to a
place other than as set forth below, it shall give prompt written notice to the
Registered Holder and thereafter all references in this Warrant to the location
of its principal office at the particular time shall be as so specified in such
notice. All such notices and communications shall be deemed delivered (i) two
(2) business days after being sent by certified or registered mail, return
receipt requested, postage prepaid, (ii) upon receipt of email or confirmed
facsimile or (iii) one (1) business day after being sent via a reputable
nationwide overnight courier service guaranteeing next business day delivery.

Notices and other communications from the Registered Holder to the Company shall
be sent to:

Idera Pharmaceuticals, Inc.

167 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

Facsimile: (617) 679-5592

Email: sagrawal@iderapharma.com

 

- 9 -



--------------------------------------------------------------------------------

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Stuart Falber

Facsimile: (617) 526-5000 Email: stuart.falber@wilmerhale.com

10. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company. Notwithstanding the foregoing, in the event (i) the Company
effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

11. Amendment or Waiver. Any term of this Warrant may be amended or waived only
by an instrument in writing signed by the Company and the holders of Series
Warrants exercisable for a number of shares of Common Stock equal to more than
50% of the total number of shares of Common Stock issuable upon exercise of all
Series Warrants. No waivers of any term, condition or provision of this Warrant,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.

12. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

13. Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the State of Delaware (without reference to the
conflicts of law provisions thereof).

14. Facsimile Signatures. This Warrant may be executed by facsimile signature.

 

- 10 -



--------------------------------------------------------------------------------

EXECUTED as of the Date of Issuance indicated above.

 

Idera Pharmaceuticals, Inc. By:     Title:    

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT I

PURCHASE FORM

 

To:                                             Dated:                          
              

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___), hereby elects to purchase (check applicable box):

¨                        shares of the Common Stock of Idera Pharmaceuticals,
Inc. covered by such Warrant; or

¨   the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in subsection 1(b).

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

 

  ¨ $                     in lawful money of the United States; and/or

 

  ¨ the cancellation of such portion of the attached Warrant as is exercisable
for a total of              Warrant Shares (using a Fair Market Value of
$             per share for purposes of this calculation) ; and/or

 

  ¨ the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 1(b), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 1(b).

 

Signature:

     

Address:

           

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT II

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                          
                                        hereby sells, assigns and transfers all
of the rights of the undersigned under the attached Warrant (No.         ) with
respect to the number of shares of Common Stock of Idera Pharmaceuticals, Inc.
covered thereby set forth below, unto:

 

Name of Assignee

  

Address

  

No. of Shares

     

 

Dated:         Signature:      Signature Guaranteed:        Dated:           

 

By:                                         

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

 

- 13 -